 Case 3:19-cv-00065-GEC Document 15 Filed 12/18/19 Page 1 of 2 Pageid#: 314



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division

QUEEN OF VIRGINIA SKILL &
ENTERTAINMENT, LLC,
POM OF VIRGINIA, LLC, AND
MIELE MANUFACTURING, INC.

     Plaintiffs,

v.                                                 Civil Action No. 3:19-cv-00065

JOSEPH D. PLATANIA, IN HIS OFFICIAL
CAPACITY AS COMMONWEALTH’S
ATTORNEY FOR THE CITY OF
CHARLOTTESVILLE,

     Defendant.

                                   MOTION TO DISMISS
                               FIRST AMENDED COMPLAINT

         NOW COMES the Defendant, Joseph D. Platania (“Platania”), in his official capacity as

Commonwealth’s Attorney for the City of Charlottesville, by counsel, pursuant to Rules 12(b)(1)

and 12(b)(6) of the Federal Rules of Civil Procedure, and moves this Court to dismiss Plaintiffs’

First Amended Complaint. This Court does not have jurisdiction, because Plaintiffs have not

presented a justiciable controversy, and Platania is immune from suit given his role as a

prosecutor under the doctrines of absolute prosecutorial immunity and sovereign immunity.

Moreover, Plaintiffs have failed to state a claim upon which relief can be granted and have not

alleged facts sufficient to state a cause of action. Platania incorporates the Brief in Support of

his Motion to Dismiss Plaintiffs’ First Amended Complaint as if fully set forth herein.

         WHEREFORE, Defendant Joseph D. Platania, by counsel, respectfully requests this

Court to grant his Motion to Dismiss, dismiss Plaintiffs’ First Amended Complaint with

prejudice, and grant all other relief this Court deems just and appropriate.
 Case 3:19-cv-00065-GEC Document 15 Filed 12/18/19 Page 2 of 2 Pageid#: 315




                                                  JOSEPH D. PLATANIA, IN HIS
                                                  OFFICIAL CAPACITY AS
                                                  COMMONWEALTH’S ATTORNEY
                                                  FOR THE CITY OF
                                                  CHARLOTTESVILLE

                                                  /s/
                                                  David P. Corrigan (VSB No. 26341)
                                                  Jeremy D. Capps (VSB No. 43909)
                                                  M. Scott Fisher, Jr. (VSB No. 78485)
                                                  Attorneys for Defendant
                                                  Harman, Claytor, Corrigan & Wellman
                                                  P.O. Box 70280
                                                  Richmond, Virginia 23255
                                                  804-747-5200 - Phone
                                                  804-747-6085 - Fax
                                                  dcorrigan@hccw.com
                                                  jcapps@hccw.com
                                                  sfisher@hccw.com



                                      CERTIFICATE
        I hereby certify that on the 18th day of December, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to all counsel of record.

                                                  /s/
                                                  David P. Corrigan (VSB No. 26341)
                                                  Jeremy D. Capps (VSB No. 43909)
                                                  M. Scott Fisher, Jr. (VSB No. 78485)
                                                  Attorney for Defendant
                                                  Harman, Claytor, Corrigan & Wellman
                                                  P.O. Box 70280
                                                  Richmond, Virginia 23255
                                                  804-747-5200 - Phone
                                                  804-747-6085 - Fax
                                                  dcorrigan@hccw.com
                                                  jcapps@hccw.com
                                                  sfisher@hccw.com




                                              2
